UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6231


PHILLIP W. FIELDS,

                    Plaintiff - Appellant,

             v.

DAVID ROBINSON, Chief Corrections Operations; HAROLD W. CLARKE,
Director of the Department of Corrections; GREGORY HOLLOWAY, Regional
Administrator; TRACY RAY, Warden; RICK WHITE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:15-cv-00455-HEH)


Submitted: June 20, 2017                                          Decided: July 18, 2017


Before TRAXLER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip W. Fields, Appellant Pro Se. Nancy Hull Davidson, Assistant Attorney General,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Phillip W. Fields appeals the district court’s order granting summary judgment to

Defendants and denying his cross-motion for summary judgment in his civil action under

42 U.S.C. § 1983 (2012) and the Religious Land Use and Institutionalized Persons Act of

2000, 42 U.S.C. §§ 2000cc to 2000cc-5 (2012). Applying a de novo standard of review,

Lawson v. Union Cty. Clerk of Court, 828 F.3d 239, 247 (4th Cir. 2016); Henson v.

Liggett Grp., Inc., 61 F.3d 270, 274 (4th Cir. 1995), we have reviewed the record and

find no reversible error in the district court’s judgment. Accordingly, we affirm for the

reasons stated by the district court.    Fields v. Robinson, No. 3:15-cv-00455-HEH

(E.D. Va. Jan. 19, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2